Appeal from a judgment of the Niagara County Court (Sara S. Sperrazza, J.), rendered September 11, 2002. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*897Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]). He was sentenced pursuant to Penal Law § 70.06 (6) (c) as a second felony offender (see CPL 400.21). Contrary to defendant’s contention, the five-year period of postrelease supervision is mandatory (see Penal Law § 70.45 [2]). Present—Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ.